DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
In the amendments filed on 05/05/2022, claims 1-26 are pending. Claim 1 is amended. Claims 22-26 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said accelerator" in line 2. There is insufficient antecedent basis for this limitation in the claim because claims 18, 16, 11, and 1 do not recite “an accelerator”. Since claim 19 is the only previous claim that recites “an accelerator”, for further examination of the claims, claim 20 is interpreted as depending from claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Ma et al., “Simultaneously Increasing Impact Resistance and Thermal Properties of Epoxy Resins Modified by Polyether-Grafted-Epoxide Polysiloxane”, Polymer-Plastics Technology and Engineering, 04/13/2010, vol. 49, issue 5, p. 467-473).
Regarding claim 1, Ma teaches polyether-grafted-epoxide polysiloxane that is 
    PNG
    media_image1.png
    298
    883
    media_image1.png
    Greyscale
 that was synthesized from poly(methylhydroxysiloxane) having an average molecular weight of 7266, allyl polyoxyethylene polyoxypropylene ether having an average molecular weight of 1200, and allyl glycidyl ether (p. 468), wherein the polyether-grafted-epoxide polysiloxane improved toughness of neat epoxy resin (p. 467), which reads on an epoxy-functionalized polyorganosiloxane toughener, said epoxy-functionalized polyorganosiloxane toughener comprising a siloxane backbone, at least one epoxy-containing alkyl chain, and at least one alkoxy polyether chain, each said at least one epoxy-containing alkyl chain and at least one alkoxyl polyether chain grafted to the siloxane backbone, wherein the epoxy-functionalized polyorganosiloxane toughener comprises the following structure: 
    PNG
    media_image2.png
    213
    540
    media_image2.png
    Greyscale
 wherein a, b, c, x, and y are independent integers, a, b, and c are equal to or greater than 1, x and y are greater than 0, and the sum of x + y is greater than 1, wherein EO is ethylene oxide, and PO is propylene oxide, and wherein R2 and R3 are independent groups chosen from –(CH2)z-O-, wherein z is 3 and R4 is H as claimed.
Regarding claims 2-4, Ma teaches that the polyether-grafted-epoxide polysiloxane was synthesized from 100 g of poly(methylhydroxysiloxane) having an average molecular weight of 7266, 50 g of allyl polyoxyethylene polyoxypropylene ether having an average molecular weight of 1200, and 24 g of allyl glycidyl ether (p. 468), which means that the polyether-grafted epoxide polysiloxane was synthesized from 100 g / 7266 g/mol = 0.013763 mol of poly(methylhydroxysiloxane), 50 g / 1200 g/mol = 0.041667 mol of allyl polyoxyethylene polyoxypropylene ether, and 24 g / 114.144 g/mol = 0.210261 mol of allyl glycidyl ether. Therefore, there were 0.041667 mol / 0.013763 mol = 3.0275 mol of allyl polyoxyethylene polyoxypropylene ether per mol of poly(methylhydroxysiloxane), and 0.210261 mol / 0.013763 mol = 15.27754 mol of allyl glycidyl ether per mol of poly(methylhydroxysiloxane). Therefore, each mol of polyether-grafted-epoxide polysiloxane consisted of 1 mol of residues derived from poly(methylhydroxysiloxane) having an average molecular weight of 7266, 3.0275 mol of residues derived from allyl polyoxyethylene polyoxypropylene ether having an average molecular weight of 1200, and 15.27754 mol of residues derived from allyl glycidyl ether. Therefore, the molecular weight of Ma’s polyether-grafted-epoxide polysiloxane is 7266 g/mol + 1200 g/mol * 3.0275 + 114.144 g/mol * 15.27754 = 12,643 g/mol. Therefore, Ma’s teachings read on wherein the epoxy-functionalized polyorganosiloxane toughener has a molecular weight of 12,643 g/mol as claimed.
Regarding claim 5, the Office recognizes that all of the claimed physical properties are not positively taught by Ma, namely wherein the epoxy-functionalized polyorganosiloxane toughener has a viscosity of 10 to 10,000 cps. However, Ma teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy-functionalized polyorganosiloxane toughener of claim 1 as explained above. Furthermore, the instant application recites that the viscosity of said epoxy- functionalized polyorganosiloxane toughener is from 10 cps to 10,000 cps at 25 °C, preferably 50 cps to 5000 cps, or more preferably 100 cps to 2000 cps [0020], that the resulting polysiloxanes were clear and had viscosities in the range of 10-10000 cps [0036], that the obtained tougheners have a viscosity from 40 to 2300 cps [0040], and that the viscosity of the epoxy-functionalized polyorganosiloxanes is 360, 1170, 670, 2210, 179, 40, or 112 cps at 25°C [0041]. Therefore, the claimed physical properties would naturally arise from the epoxy-functionalized polyorganosiloxane toughener of Ma. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 6, the Office recognizes that all of the claimed physical properties are not positively taught by Ma, namely wherein the epoxy-functionalized polyorganosiloxane toughener has a viscosity of 50 to 5,000 cps. However, Ma teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy-functionalized polyorganosiloxane toughener of claim 1 as explained above. Furthermore, the instant application recites that the viscosity of said epoxy- functionalized polyorganosiloxane toughener is from 10 cps to 10,000 cps at 25 °C, preferably 50 cps to 5000 cps, or more preferably 100 cps to 2000 cps [0020], that the resulting polysiloxanes were clear and had viscosities in the range of 10-10000 cps [0036], that the obtained tougheners have a viscosity from 40 to 2300 cps [0040], and that the viscosity of the epoxy-functionalized polyorganosiloxanes is 360, 1170, 670, 2210, 179, 40, or 112 cps at 25°C [0041]. Therefore, the claimed physical properties would naturally arise from the epoxy-functionalized polyorganosiloxane toughener of Ma. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 7, the Office recognizes that all of the claimed physical properties are not positively taught by Ma, namely wherein the epoxy-functionalized polyorganosiloxane toughener has a viscosity of 100 to 2,000 cps. However, Ma teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy-functionalized polyorganosiloxane toughener of claim 1 as explained above. Furthermore, the instant application recites that the viscosity of said epoxy- functionalized polyorganosiloxane toughener is from 10 cps to 10,000 cps at 25 °C, preferably 50 cps to 5000 cps, or more preferably 100 cps to 2000 cps [0020], that the resulting polysiloxanes were clear and had viscosities in the range of 10-10000 cps [0036], that the obtained tougheners have a viscosity from 40 to 2300 cps [0040], and that the viscosity of the epoxy-functionalized polyorganosiloxanes is 360, 1170, 670, 2210, 179, 40, or 112 cps at 25°C [0041]. Therefore, the claimed physical properties would naturally arise from the epoxy-functionalized polyorganosiloxane toughener of Ma. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 8-10, Ma teaches that the polyether-grafted-epoxide polysiloxane was synthesized from 100 g of poly(methylhydroxysiloxane) having an average molecular weight of 7266, 50 g of allyl polyoxyethylene polyoxypropylene ether having an average molecular weight of 1200, and 24 g of allyl glycidyl ether (p. 468), which means that the polyether-grafted epoxide polysiloxane was synthesized from 100 g / 7266 g/mol = 0.013763 mol of poly(methylhydroxysiloxane), 50 g / 1200 g/mol = 0.041667 mol of allyl polyoxyethylene polyoxypropylene ether, and 24 g / 114.144 g/mol = 0.210261 mol of allyl glycidyl ether. Therefore, there were 0.041667 mol / 0.013763 mol = 3.0275 mol of allyl polyoxyethylene polyoxypropylene ether per mol of poly(methylhydroxysiloxane), and 0.210261 mol / 0.013763 mol = 15.27754 mol of allyl glycidyl ether per mol of poly(methylhydroxysiloxane). Therefore, each mol of polyether-grafted-epoxide polysiloxane consisted of 1 mol of residues derived from poly(methylhydroxysiloxane) having an average molecular weight of 7266, 3.0275 mol of residues derived from allyl polyoxyethylene polyoxypropylene ether having an average molecular weight of 1200, and 15.27754 mol of residues derived from allyl glycidyl ether. Therefore, the molecular weight of Ma’s polyether-grafted-epoxide polysiloxane is 7266 g/mol + 1200 g/mol * 3.0275 + 114.144 g/mol * 15.27754 = 12,643 g/mol, and the molecular weight of silicone in Ma’s polyether-grafted-epoxide polysiloxane is 7266 g/mol. Therefore, the silicone content of Ma’s polyether-grafted-epoxide polysiloxane is 7266 g/mol / (7266 g/mol + 1200 g/mol * 3.0275 + 114.144 g/mol * 15.27754) * 100% = 57.5% by weight. Therefore, Ma’s teachings read on wherein the silicone content of said epoxy-functionalized polyorganosiloxane toughener is 57.5 wt.% as claimed.
Regarding claims 11, 15-17, and 21, Ma teaches adding the polyether-grafted-epoxide polysiloxane to diglycidyl ether of bisphenol A and adding a stoichiometric amount of 4,4’-diaminodiphenylmethane relative to diglycidyl ether of bisphenol A to prepare a thermosetting blend that can be cured and thermoset (p. 468), which reads on a thermosetting resin-based composition comprising the epoxy-functionalized polyorganosiloxane toughener of claim 1 and an epoxy resin as claimed, wherein the epoxy resin comprises a diglycidyl ether of bisphenol A as claimed, the thermosetting resin-based composition of claim 11, further comprising at least one hardener as claimed, wherein the at least one hardener comprises an amine as claimed, and which reads on a thermosetting resin-based composition comprising the epoxy-functionalized polyorganosiloxane toughener of claim 1 and an epoxy resin and a hardener as claimed.
Regarding claim 12, Ma teaches that the thermosetting blend consists of 100, 100, 100, or 100 g of diglycidyl ether of bisphenol A, 2, 5, 7, or 10 g of polyether-grafted-epoxide polysiloxane, and 26.83, 26.93, 26.99, or 27.09 g of 4,4’-diaminodiphenylmethane, respectively (p. 468-469), which means that the amount of the polyether-grafted-epoxide polysiloxane in the thermosetting blend is 2 / (100 + 2 + 26.83) * 100% = 1.6%, 5 / (100 + 5 + 26.93) * 100% = 3.8%, 7 / (100 + 7 + 26.99) * 100% = 5.2%, or 10 / (100 + 10 + 27.09) * 100% = 7.3%. Therefore, Ma’s teachings rad on wherein the epoxy-functionalized polyorganosiloxane toughener comprises 1.6, 3.8, 5.2, or 7.3 wt.% of said thermosetting resin-based composition as claimed.
Regarding claims 13-14, Ma teaches that the thermosetting blend consists of 100, 100, or 100 g of diglycidyl ether of bisphenol A, 5, 7, or 10 g of polyether-grafted-epoxide polysiloxane, and 26.93, 26.99, or 27.09 g of 4,4’-diaminodiphenylmethane, respectively (p. 468-469), which means that the amount of the polyether-grafted-epoxide polysiloxane in the thermosetting blend is 5 / (100 + 5 + 26.93) * 100% = 3.8%, 7 / (100 + 7 + 26.99) * 100% = 5.2%, or 10 / (100 + 10 + 27.09) * 100% = 7.3%. Therefore, Ma’s teachings rad on wherein the epoxy-functionalized polyorganosiloxane toughener comprises 3.8, 5.2, or 7.3 wt.% of said thermosetting resin-based composition as claimed.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (Ma et al., “Simultaneously Increasing Impact Resistance and Thermal Properties of Epoxy Resins Modified by Polyether-Grafted-Epoxide Polysiloxane”, Polymer-Plastics Technology and Engineering, 04/13/2010, vol. 49, issue 5, p. 467-473).
Regarding claim 23, Ma teaches polyether-grafted-epoxide polysiloxane that is 
    PNG
    media_image1.png
    298
    883
    media_image1.png
    Greyscale
 that was synthesized from poly(methylhydroxysiloxane) having an average molecular weight of 7266, allyl polyoxyethylene polyoxypropylene ether having an average molecular weight of 1200, and allyl glycidyl ether (p. 468), wherein the polyether-grafted-epoxide polysiloxane improved toughness of neat epoxy resin (p. 467), which reads on an epoxy-functionalized polyorganosiloxane toughener, said epoxy-functionalized polyorganosiloxane toughener comprising a siloxane backbone, at least one epoxy-containing alkyl chain, and at least one alkoxy polyether chain, each said at least one epoxy-containing alkyl chain and at least one alkoxyl polyether chain grafted to the siloxane backbone, wherein the epoxy-functionalized polyorganosiloxane toughener comprises the following structure: 
    PNG
    media_image3.png
    213
    528
    media_image3.png
    Greyscale
 wherein a, b, c, x, and y are independent integers, a, b, and c are equal to or greater than 1, x and y are greater than 0, and the sum of x + y is greater than 1, wherein EO is ethylene oxide, wherein PO is propylene oxide, wherein R1 is an alkyl group, and wherein R2 and R3 are independent groups chosen from –(CH2)z-O-, wherein z is 3 and R is H as claimed.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Ma et al., “Simultaneously Increasing Impact Resistance and Thermal Properties of Epoxy Resins Modified by Polyether-Grafted-Epoxide Polysiloxane”, Polymer-Plastics Technology and Engineering, 04/13/2010, vol. 49, issue 5, p. 467-473) as applied to claim 16, and further in view of Zahir (US 4,954,580).
Regarding claim 18, Ma teaches the thermosetting resin-based composition of claim 16 as claimed. Ma teaches adding the polyether-grafted-epoxide polysiloxane to diglycidyl ether of bisphenol A and adding a stoichiometric amount of 4,4’-diaminodiphenylmethane relative to diglycidyl ether of bisphenol A to prepare a thermosetting blend that can be cured and thermoset (p. 468).
Ma does not teach wherein the at least one hardener comprises a triethylenetetramine and a piperidine. However, Zahir teaches a heat-activatable curing agent that is (4:33-36, 50-51) triethylenetetramine (4:53-54) and that is present with an epoxy silane (4:17-21) that is an epoxysiloxane (1:54-55). Ma and Zahir are analogous art because both references are in the same field of endeavor of an epoxy-functionalized polyorganosiloxane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zahir’s heat-activatable curing agent that is triethylenetetramine to substitute for Ma’s 4,4’-diaminodiphenylmethane, which would read on wherein the at least one hardener comprises a triethylenetetramine as claimed. One of ordinary skill in the art would have been motivated to do so because Zahir teaches that the heat-activatable curing agent that is (4:33-36, 50-51) triethylenetetramine (4:53-54) is beneficial for being a heat-activatable curing agent (4:33-36) and an epoxy resin curing agent (4:33-36) for an epoxy silane (4:17-21) that is an epoxysiloxane (1:54-55), which would have been beneficial for modifying curability and/or curing properties of Ma’s polyether-grafted-epoxide polysiloxane and/or diglycidyl ether of bisphenol A because Ma teaches adding the polyether-grafted-epoxide polysiloxane to diglycidyl ether of bisphenol A and adding a stoichiometric amount of 4,4’-diaminodiphenylmethane relative to diglycidyl ether of bisphenol A to prepare a thermosetting blend that can be cured and thermoset (p. 468), which means that Ma’s 4,4’-diaminodiphenylmethane is a curing agent of Ma’s polyether-grafted-epoxide polysiloxane and/or diglycidyl ether of bisphenol A, and since Zahir’s heat-activatable curing agent that is triethylenetetramine is a curing agent that is different from Ma’s 4,4’-diaminodiphenylmethane, it would change the curability and/or curing properties of Ma’s polyether-grafted-epoxide polysiloxane and/or diglycidyl ether of bisphenol A to some extent.
Regarding claims 19-20, Ma teaches the thermosetting resin-based composition of claim 11 as explained above. Ma teaches adding the polyether-grafted-epoxide polysiloxane to diglycidyl ether of bisphenol A and adding a stoichiometric amount of 4,4’-diaminodiphenylmethane relative to diglycidyl ether of bisphenol A to prepare a thermosetting blend that can be cured and thermoset (p. 468).
Ma does not teach that the thermosetting resin-based composition further comprises an accelerator and does not teach wherein said accelerator comprises at least one of a hindered amine, an amino phenol, an imidazole, and a urea. However, Zahir teaches a curing accelerator that is (5:32-35) tris-(dimethylaminomethyl)-phenol (5:39), a urea derivative (5:40-41), or a substituted or unsubstituted imidazole (5:45-46) and that is present with an epoxy silane (4:17-21) that is an epoxysiloxane (1:54-55). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Zahir’s curing accelerator that is tris-(dimethylaminomethyl)-phenol, urea derivative, or substituted or unsubstituted imidazole to modify Ma’s thermosetting blend, which would read on the thermosetting resin-based composition of claim 11, further comprising an accelerator as claimed, wherein said accelerator comprises at least one of an amino phenol, an imidazole, and a urea as claimed. One of ordinary skill in the art would have been motivated to do so because Zahir teaches that the curing accelerator that is (5:32-35) tris-(dimethylaminomethyl)-phenol (5:39), a urea derivative (5:40-41), or a substituted or unsubstituted imidazole (5:45-46) is beneficial for being a curing accelerator (5:32-35) for an epoxy silane (4:17-21) that is an epoxysiloxane (1:54-55) and for being a curing catalyst for epoxy resins (4:19-21), which would have been beneficial for accelerating curing of Ma’s thermosetting blend because Ma teaches adding the polyether-grafted-epoxide polysiloxane to diglycidyl ether of bisphenol A and adding a stoichiometric amount of 4,4’-diaminodiphenylmethane relative to diglycidyl ether of bisphenol A to prepare a thermosetting blend that can be cured and thermoset (p. 468).

Allowable Subject Matter
Claims 22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 22 and 24-26, Ma et al. (Ma et al., “Simultaneously Increasing Impact Resistance and Thermal Properties of Epoxy Resins Modified by Polyether-Grafted-Epoxide Polysiloxane”, Polymer-Plastics Technology and Engineering, 04/13/2010, vol. 49, issue 5, p. 467-473) teaches polyether-grafted-epoxide polysiloxane that is 
    PNG
    media_image1.png
    298
    883
    media_image1.png
    Greyscale
 that was synthesized from poly(methylhydroxysiloxane) having an average molecular weight of 7266, allyl polyoxyethylene polyoxypropylene ether having an average molecular weight of 1200, and allyl glycidyl ether (p. 468), wherein the polyether-grafted-epoxide polysiloxane improved toughness of neat epoxy resin (p. 467), which reads on an epoxy-functionalized polyorganosiloxane toughener, said epoxy-functionalized polyorganosiloxane toughener comprising a siloxane backbone, at least one epoxy-containing alkyl chain, and at least one alkoxy polyether chain, each said at least one epoxy-containing alkyl chain and at least one alkoxyl polyether chain grafted to the siloxane backbone, wherein the epoxy-functionalized polyorganosiloxane toughener comprises the following structure: 
    PNG
    media_image3.png
    213
    528
    media_image3.png
    Greyscale
 wherein a, b, c, x, and y are independent integers, a, b, and c are equal to or greater than 1, x and y are greater than 0, and the sum of x + y is greater than 1, wherein EO is ethylene oxide, wherein PO is propylene oxide, wherein R2 and R3 are independent groups chosen from –(CH2)z-O-, wherein z is 3 and R is H as claimed.
Ma does not teach that the claimed R1 groups are H as claimed in claim 22, does not teach that the claimed R1 is an alkenyl group as claimed in claim 24, does not teach that the claimed R1 is an aryl group as claimed in claim 25, and does not teach that the claimed R1 is a substituted hydrocarbon which does not include a quaternary nitrogen atom as claimed in claim 26. This is because Ma’s teachings read on the claimed R1 being methyl, which does not read on H, an alkenyl group, an aryl group, or a substituted hydrocarbon which does not include a quaternary nitrogen atom. Although Will et al. (EP 1975193 A1, original document and machine translation in English used for citation, made of record on 11/04/2021) teaches a polysiloxane of formula (translation Will claim 1) 
    PNG
    media_image4.png
    204
    691
    media_image4.png
    Greyscale
 (original document claim 1) where R1 is an aliphatic C1 to C3 radical or a phenyl radical (translation claim 1), which optionally have end groups that read on an aryl group or a substituted hydrocarbon which does not include a quaternary nitrogen atom, one of ordinary skill in the art would not have been motivated by Will’s teachings to modify Ma’s polyether-grafted-epoxide polysiloxane such that it reads on wherein the claimed R1 is an aryl group as claimed in claim 25, or wherein the claimed R1 is a substituted hydrocarbon which does not include a quaternary nitrogen atom as claimed in claim 26. This is because Ma teaches that their polyether-grafted-epoxide polysiloxane improved toughness of neat epoxy resin (p. 467), but Will does not teach that their polysiloxane affects toughness. Instead, Will teaches that their polysiloxane is a textile auxiliary (translation [0001]). Also, Will does not teach or suggest any advantages to their polysiloxane having end groups that read on an aryl group or a substituted hydrocarbon which does not include a quaternary nitrogen atom. In addition, the prior art of record do not teach or suggest modifying Ma’s polyether-grafted-epoxide polysiloxane such that it reads on wherein the claimed R1 groups are H as claimed in claim 22, or wherein the claimed R1 is an alkenyl group as claimed in claim 24. Furthermore, Ma, Will, and the prior art of record do not teach or suggest the epoxy-functionalized polyorganosiloxane toughener according to claims 22 and 24-26.
Regarding claims 22 and 24-26, Will et al. (EP 1975193 A1, original document and machine translation in English used for citation, made of record on 11/04/2021) teaches a polysiloxane of formula (translation Will claim 1) 
    PNG
    media_image4.png
    204
    691
    media_image4.png
    Greyscale
 (original document claim 1) where m is an integer from 5-200, n is an integer from 0-25, k is an integer from 1-25, R1 is an aliphatic C1 to C3 radical or a phenyl radical (translation claim 1), R2 denotes a polyether radical of the general formula (translation claims 1, 5) (CH2)3O(C2H4O)x(C3H6O)yQ (original claims 1, 5), where x and y can be the same or different and x is an integer that is between 1 and 25, y is an integer between 0 and 25, and Q is optionally hydrogen or an alkyl radical having 1 carbon atom (translation claim 5), R3 is an epoxy radical –PY, E is a radical MZ, R3, or R2, with at least one epoxy radical per molecule –PY and a radical MZ are included, the epoxy radical –PY having an epoxy radical Y which is selected from (translation claim 1) 
    PNG
    media_image5.png
    60
    215
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    58
    210
    media_image6.png
    Greyscale
 (original document claim 1), where the epoxy radical –PY is a polyether radical P of the general formula (translation claim 1) –(C2H4O)a(C3H6O)b(C4H8O)c (original document claim 1), where a, b, and c can be the same and each is an integer that is optionally 0, where M is selected from the group comprising (translation claim 1) 
    PNG
    media_image7.png
    547
    710
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    347
    508
    media_image8.png
    Greyscale
 (original claim 1), where Z is selected from the group comprising (translation claim 1) 
    PNG
    media_image9.png
    271
    628
    media_image9.png
    Greyscale
 (original claim 1), where the quaternary N atom of the radical Z is connected to the radial M via the carbon atom adjacent to the C-OH group in the radical M, where R4, R5, R6, identical or different and H, C1 to C22-alkyl, C1- to C22-alkenyl,where the alkyl or alkylene radicals can have hydroxyl groups, where R8, R9 can be identical or different and have the same meaning as R4, R5, R6, or fluorine, chlorine, or bromine-substituted C1 to C10 alkyl radicals, where R10 is an –O- or an NR11 radical with R11 = H, C1 to C4 alkyl or C1 to C4 hydroxyalkyl, where o is an integer from 1 to 4, where A is an inorganic or organic anion derived from a customary physiologically acceptable acid HX (translation claim 1), which reads on an epoxy-functionalized polyorganosiloxane toughener, said epoxy-functionalized polyorganosiloxane toughener comprising a siloxane backbone, at least one epoxy-containing alkyl chain, and at least one alkoxyl polyether chain, each said at least one epoxy-containing alkyl chain and at least one alkoxyl polyether chain grafted to the siloxane backbone, wherein the epoxy-functionalized polyorganosiloxane toughener optionally comprises the following structure: 
    PNG
    media_image3.png
    213
    528
    media_image3.png
    Greyscale
 wherein a, b, c, x, and y are independent integers, a is 5 to 200, b is 0 to 25, c is 1 to 25, x is between 1 and 25, y is between 0 and 25, and the sum of x + y is between 1 and 50, wherein EO is ethylene oxide, wherein PO is propylene oxide, wherein R2 and R3 are independent groups chosen from -(CH2)z-O-, wherein z is from 2 to 3 and R4 is H or CH3.
Ma does not teach that the claimed R1 groups are H as claimed in claim 22, does not teach that the claimed R1 is an alkenyl group as claimed in claim 24, does not teach that the claimed R1 is an aryl group as claimed in claim 25, and does not teach that the claimed R1 is a substituted hydrocarbon which does not include a quaternary nitrogen atom as claimed in claim 26. This is because Ma’s teachings read on the claimed R1 being a substituted hydrocarbon that includes a quaternary nitrogen atom, which does not read on H, an alkenyl group, an aryl group, or a substituted hydrocarbon which does not include a quaternary nitrogen atom. There would have been no teaching, suggestion, or motivation for one of ordinary skill in the art to have found it obvious to modify Will’s polysiloxane to read on wherein the claimed R1 groups are H as claimed in claim 22, wherein the claimed R1 is an alkenyl group as claimed in claim 24, wherein the claimed R1 is an aryl group as claimed in claim 25, or wherein the claimed R1 is a substituted hydrocarbon which does not include a quaternary nitrogen atom as claimed in claim 26. This is because Will teaches that at least one epoxy radical per molecule –PY and a radical MZ are included (translation claim 1), and Will’s radical MZ reads on a substituted hydrocarbon that includes a quaternary nitrogen atom. Also, the prior art of record do not teach or suggest modifying Will’s polysiloxane to read on wherein the claimed R1 groups are H as claimed in claim 22, wherein the claimed R1 is an alkenyl group as claimed in claim 24, wherein the claimed R1 is an aryl group as claimed in claim 25, or wherein the claimed R1 is a substituted hydrocarbon which does not include a quaternary nitrogen atom as claimed in claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 13-14, filed 05/05/2022, with respect to the rejection of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over Will et al. (EP 1975193 A1, original document and machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 13-14, filed 05/05/2022, with respect to the rejection of claim(s) 11-17, 19, and 21 under 35 U.S.C. 103 as being unpatentable over Will et al. (EP 1975193 A1, original document and machine translation in English used for citation) in view of Berger (US 4,480,009) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 13-14, filed 05/05/2022, with respect to the rejection of claim(s) 18 and 20 under 35 U.S.C. 103 as being unpatentable over Will et al. (EP 1975193 A1, original document and machine translation in English used for citation) in view of Berger (US 4,480,009) and Zahir (US 4,954,580) have been considered and are responded to by the new grounds of rejection in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767